Citation Nr: 1706355	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  11-17 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2010 rating decision in which the RO, inter alia, granted service connection for PTSD and assigned a 10 percent disability rating, effective April 30, 2010.  In July 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2011 and the Veteran filed a substantive appeal (via a statement accepted in lieu of a VA Form 9) in May 2011.

The claim was remanded by the Board in April 2014 for further development.  After accomplishing further action, in a February 2015 rating decision, the agency of original jurisdiction (AOJ) assigned an initial, 30 percent  rating for PTSD, effective April 30, 2010 (as reflected in a February 2015 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.  Notably, as less than the maximum benefit was awarded (which the Veteran is presumed to seek), the higher rating claim  remains for the Board's consideration.   See  AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate paperless, electronic Virtual VA file associated with the Veteran's claim.  A review of the documents in Virtual VA reveals that the documents therein are either duplicative of those contained in VBMS or irrelevant to the claim on appeal.

Notably, , after certification of the claim on appeal to the Board, February 2015 VA treatment records were associated with the VBMS file; such records include findings pertinent to evaluation of the PTSD disability under consideration.  The AOJ has not considered this evidence in conjunction with the claim on appeal, nor has a waiver of initial AOJ consideration of the evidence been received.  See 38 C.F.R. § 20.1304 (2015) (applicable to claims in which a substantive appeal was filed prior to February 2, 2013).  However, as the claim is being remanded, the AOJ will have the opportunity to consider this evidence in the adjudication of the claim, and the Veteran is not prejudiced by the Board's discussion of the evidence for the limited purpose of issuing a comprehensive remand.

For reasons expressed below, the claim on appeal is, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the  August 2014 remand, the Board directed the AOJ, inter alia, to undertake appropriate action to obtain treatment records from any relevant treating source identified by the Veteran, to include the Vet Center where the Veteran sought treatment for his PTSD beginning in May 2010.  The Board specifically instructed the AOJ to document all attempts to procure identified records in the claims file, and to notify the Veteran and his representative of any unsuccessful attempts. 

In August 2014, the AOJ contacted the Veteran via telephone and spoke with his wife.  The wife confirmed that the Veteran received treatment at Fargo Vet Center. A review of the claims file reveals no  treatment records, or specific attempt to obtain any such  record of the Veteran's PTSD treatment at Fargo Vet Center.  Thus, the Board is unable to find substantial compliance with the prior remand directives, in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, another remand of this matter is required to ensure such compliance.  Stegall, supra.  

Also while this matter is on remand, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all other outstanding, pertinent records.

The claims file includes VA treatment records from the VA Fargo Health Care System, dated through February 2015; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all pertinent records of mental health evaluation and/or treatment of the Veteran from the VA Fargo Health Care System dated since February 2015, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted (to include arranging to obtain further examination or medical opinion, as appropriate) prior to adjudicating the claim on appeal.

Adjudication of the claim should include consideration of all evidence added to the record since the last adjudication  in the February 2015 SSOC-to include February 2015 VA treatment records.  The AOJ should also consider whether staged rating of the disability-assignment of different ratings for distinct periods of time, based on the facts found-is appropriate.  

Accordingly, this matter is hereby REMANDED for the following action:

1. Obtain from the VA Fargo Health Care System all outstanding pertinent records of evaluation and/or treatment of the Veteran since February 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Undertake all appropriate action, to include securing any necessary authorization, to obtain and associate with the claims file outstanding records of the Veteran's treatment at the Fargo Vet Center since May 2010.    All attempts to procure the identified records must be documented in the claims file, and the Veteran and his representative must be notified of any unsuccessful attempts in this regard.  If no such records exist, document that fact  in the claims file.  

3.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate  authorization to enable VA to obtain, all outstanding, pertinent, private (non-VA) mental health  records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matters within the one-year period).

4.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. 271.

6.  After accomplishing all requested action, and any additional action deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority (to particularly include that added to the VBMS and/or Virtual VA file(s) since the last adjudication, to include the February 2015 VA treatment records, and any additional evidence  received pursuant to this remand) and legal authority (to include consideration of whether staged rating of the disability is appropriate). 

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested in should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



